Stolz, Judge.
This case is an appeal from an order of the Civil Court of Richmond County dismissing the appeal for failure to file the transcript of the evidence within the time provided by law. Appellant’s counsel contends that he was not aware that the transcript had not been filed by the court reporter until the time had expired, and had received repeated assurances from the court reporter that the transcript would be available within the statutory period. No request was made for an extension of time. Held:
We affirm. The case is controlled by the decision of the Supreme Court in Dunbar v. Green, 232 Ga. 188 (205 SE2d 854). See also Blackstone v. State, 131 Ga. App. 666 (206 SE2d 553).

Judgment affirmed.


Been, P. J., and Evans, J., concur.

Lanier, Powell, Cooper & Cooper, L. Valdi Cooper, Roger W. Dunaway, Jr., for appellees.